            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 1 of 24



1                                                              The Honorable Thomas S. Zilly

2

3

4

5

6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE

8    BAO XUYEN LE, INDIVIDUALLY, and as the
     Court appointed PERSONAL
9    REPRESENTATIVE OF THE ESTATE OF                       No. 2:18-CV-00055-TSZ
     TOMMY LE, HOAI “SUNNY” LE, Tommy
10
     Le’s Father, DIEU HO, Tommy Le’s Mother,
11   UYEN LE and BAO XUYEN LE, Tommy Le’s                  DEFENDANT KING COUNTY'S
     Aunts, KIM TUYET LE, Tommy Le’s                       TRIAL BRIEF
12   Grandmother, and QUOC NGUYEN, TAM
     NGUYEN, DUNG NGUYEN, AND
13   JEFFERSON HO, Tommy Le’s Siblings,                    TRIAL DATE: JUNE 10, 2019

14                                        Plaintiffs,

15                vs.

16   MARTIN LUTHER KING JR. COUNTY as a
     sub-division of the STATE of WASHINGTON,
17
     and KING COUNTY DEPUTY SHERIFF
18   CESAR MOLINA,

19                                      Defendants.

20

21                                        I.   INTRODUCTION

           Defendant King County respectfully submits this trial brief to the Court. The claims
22
     for trial against Defendant King County are Monell claims by the personal representative
23


                                                                   Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                           CIVIL DIVISION, Litigation Section
                                                                   900 King County Administration Building
     [18-cv-00055-TSZ] - 1                                         500 Fourth Avenue
                                                                   Seattle, Washington 98104
                                                                   (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 2 of 24



1
     of the Le Estate and Le’s parents under 42 U.S.C. § 1983 for violations of the 4th and 14th
2    Amendments. The parties anticipate that this trial will take three (3) weeks to conclude.
3                                       II.   STATEMENT OF FACTS

4           A.     King County Sheriff Deputies Respond to 911 Calls from Two Victims of
                   Felony Assaults
5
            On June 13, 2017, at 11:57 p.m., King County 911 dispatch received a five-minute
6
     call from a civilian, Zachry Schwiethale, who was in a residential neighborhood of
7    Burien, Washington to visit a friend, Kevin Hernandez. Dkt. 79-2 at p. 3-4. Schwiethale
8    reported an unknown stranger, later identified as 20-year-old Tommy Le, had just

9    approached him, threatening him with a knife. Dkt. 79-1 at p.3; Dkt. 79-2 at p. 5.

10   Schwiethale described that Le, dressed in a black shirt and black shorts with no shoes,

     was jogging in the street yelling, “I am the Creator,” “I am the Creator of the World.” Dkt.
11
     79-2 at p. 5. Upon seeing Schwiethale approaching the home of his friend Mr. Hernandez,
12
     Le veered toward Schwiethale with one of his arms raised holding something that
13
     appeared to be a knife or sharp object saying, “I am the Killer. I am the Killer.” Id..
14   Schwiethale yelled for help, pounded on Mr. Hernandez’s door and took off running to
15   escape. Dkt. 79-2 at p. 27.

16          As Schwiethale was running, he called 911 to provide information to police. For

     over five minutes, Schwiethale described Le’s erratic and threatening behavior.
17
     Schwiethale stated to the operator, “I don’t know if it’s a knife. It just looked like a pointy
18
     – it could have been a screwdriver, it could have been a knife, it was something he clearly
19
     was intending on harming something with – somebody with.” Dkt. 79-1 at p. 4. During
20
     the call, Le returned to the area of Hernandez’ home and Hernandez now was outside.
21   Dkt. 79-2 at p. 9. Schwiethale called warnings to Hernandez then watched in fear from

22   across the street as Mr. Hernandez was threatened at knifepoint by Le. Mr. Hernandez

23   tried to deter Le by talking to him, warning Le that he had a gun, and finally firing a

     warning shot at Le’s feet. Dkt. 79-6 at p. 3. But the gunshot did not deter Le who
                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                              CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     [18-cv-00055-TSZ] - 2                                            500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 3 of 24



1
     continued to advance at Hernandez with a knife. Id. After backing into his house,
2    Hernandez saw Le strike the molding of his door with a knife. Id. at p. 6. Hernandez
3    described that Le then walked away from Hernandez’s front door, north on 3rd Street

4    South into the neighborhood. Id. at p.8. Hernandez’s next-door neighbor, Anthony Rice,

5    who had heard Hernandez’ yells for help and then the gunshot, came outside with his

     gun. Dkt. 79-7 at p. 3. Mr. Rice also saw Le at Hernandez’ door before Le left the area
6
     walking north. Id.
7
            At 12:00 a.m., Mr. Hernandez, called 911 to report that he had fired his personal
8
     firearm at Le who tried to attack him with a knife. Dkt. 79-5 at p. 2. At 12:02 a.m., just 5
9    minutes after the first calls about the knife attack to 911, King County Sheriff deputies
10   began arriving nearby the intersection of 3rd Avenue South and South 136th St. in Burien.

11   Dkt. 79-4. King County Deputy Tanner Owens arrived first in his marked police car and

     awaited for backup due to the reports involving a knife and gun shots. Dkt. 83 at ¶9.
12
     Deputies Matt Paul and Cesar Molina arrived just after Owens in their marked patrol
13
     cars. Id. at ¶10. Together the deputies approached the scene. Id. at ¶11. Deputy Molina
14
     arrived on the scene at 12:03:11 a.m. Dkt. 79-4 at p. 3.
15
            B.     Less than 2 minutes Elapsed Between King County Sheriff Deputies
16                 Arriving on Scene And Deputy Molina Discharging his Firearm to Stop
                   Le’s Threatening Advance toward Deputies and the Civilian Victims
17
            Deputies Owens and Paul immediately pulled up to confront a group of men,
18
     Schwiethale, Rice and Hernandez, standing in the yard of Hernandez’s home. Dkt. 83 at
19   ¶14; Dkt. 84 at ¶7-9. Hernandez was still on the phone with 911 and was still holding his

20   firearm when police arrived. Dkt. 79-6 at p. 9. Deputy Owens got out of his patrol car,

21   firearm drawn against his chest and pointed downward. Dkt. 83 at ¶12. Owens’ police

     vehicle lights and spotlight were directed at the three men. Id. at ¶11. Owens ordered
22
     Hernandez to drop his weapon, to end his call and to approach Owen’s vehicle to speak
23
     with him. Id. at ¶13. Victim Hernandez told Deputy Owens that an Asian male, who was

                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                              CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     [18-cv-00055-TSZ] - 3                                            500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 4 of 24



1
     in a black shirt and possibly high, had attacked him with a knife just minutes earlier. Id. at
2    ¶14. While Owens and Paul spoke with the three men, Deputy Molina exited his car and
3    approached the scene. Once Molina was satisfied that Deputies Owens and Paul had the

4    group of men under control, he asked which direction Le had gone. Dkt. 88 at ¶9.

5    Hearing from the victims and deputies that Le went north on 3rd Avenue S., Deputy

     Molina walked a few feet to the middle of the intersection of South 136th Street and 3rd
6
     Avenue to keep watch in case Le returned. Id. Deputies Paul and Owens continued to talk
7
     to the civilian victims and secure their two firearms. Id.
8
                   i.     Victims of the Attack Recognize the Suspect Returning to the
9                         Scene And Advancing Toward Deputies

10          While the victims were explaining to the deputies what had just transpired, the

     victims yelled that Le, who earlier had a knife, was re-approaching the intersection from
11
     the north. Dkt. 79-6 at p. 11-12 Hernandez yelled, “Yo, that’s him. Like, that’s the guy.
12
     That’s the guy who was just here.” Id. at p. 12. Hernandez also said to the deputies, “…be
13
     careful. You know, like, he had a – he had a knife when he, he encountered us.” Id.
14
     Anthony Rice’s father, Lawrence Rice, who also ran outside to defend Hernandez, heard
15   Hernandez yelling at the officers to be careful, “he has a knife, he has a knife.” Dkt. 79-8

16   at p. 3. The deputies responded, “Okay.” Dkt. 79-6 at p. 12.

17          About the same time, Deputy Owens heard Deputy Molina yelling commands

     such as “drop it!” Dkt. 83 at ¶15. Deputy Owens turned around and saw Deputy
18
     Molina near the middle of South 136th Street and a male standing on the north side of
19
     the road, wearing a black t-shirt, black boxer shorts and no shoes. Id. The male appeared
20
     angry and agitated with clenched fists at his side near his waistline. Id. The street lights
21   illuminated the man fairly well but Owens could not see if he was holding anything. Id.
22          Deputy Molina moved to get a better view of Le and confirmed that the man

23   moving fast toward him from the north matched the description of Le from dispatch. Dkt.

     88 at ¶10. Deputy Molina also saw that Le looked very agitated, with his hands closed in
                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                              CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     [18-cv-00055-TSZ] - 4                                            500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 5 of 24



1
     a fist, holding a dark object in his hand. Id. at ¶10-11. Deputy Owens then holstered his
2    firearm and drew his Taser as he began running to assist Deputy Molina, leaving Deputy
3    Paul to monitor and guard the civilian victims. Dkt. 83 at ¶16. Deputy Paul turned in the

4    direction of Deputies Molina and Paul, momentarily shining his flashlight to the north

5    and located Le about 30 feet away. Dkt. 84 at ¶10. Deputy Paul then turned his attention

     back to the three males in the yard whom he had directed to move into the street. Id. at
6
     ¶11; ¶13.
7
                   ii.    Deputy Molina’s Unsuccessful Attempts To Communicate With
8                         Le to Stop and Drop His Weapon
9            Deputy Molina continued to attempt to communicate with Le to stop his advance

10   after he reappeared at the scene. Both Deputy Molina and Deputy Owens were dressed in

     marked police uniforms with their lighted patrol cars parked in close proximity so that
11
     there was no question regarding the police presence. Dkt. 83 at ¶7; Dkt. 88 at ¶14. Deputy
12
     Molina had extensive training in dealing with mentally impaired individuals and had
13
     completed the King County Sheriff’s Office (KCSO) crisis intervention training only a
14
     week earlier. Dkt. 88 at ¶3. Hernandez recalls the deputies trying to engage Le verbally
15   saying, “Hey, can we talk to you? We want to talk to you.” Dkt. 79-6 at p. 12-13. He also

16   heard deputies instructing Le to “show us your hands, show us your hands.” Id. at p. 13.

17   Schwiethale noted, “They instruct him to put his arms up, to drop his weapon, to stop.”

     Dkt. 79-2 at p. 11. Schwiethale noted, “I saw him walking towards them aggressively, like
18
     he had been walking aggressively toward us ... even though I was hearing them say,
19
     Stop.” Id.. Another neighbor that lives three houses from the intersection, Corene Bohna,
20
     described that Le, “continued to run in, um more of a trot … at the policemen an, an they
21   started yelling at him telling him to stop and he acted like he didn’t even hear ‘em but he
22   just kept goin’ for ‘em … .” Dkt. 79-9 at p. 3. Deputy Owens recalled that Le made noises

23   that were audible but he did not speak to them. Dkt. 83 at ¶18. The attempts by Molina

     and Owens to verbally engage Le did not affect him.
                                                                    Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                            CIVIL DIVISION, Litigation Section
                                                                    900 King County Administration Building
     [18-cv-00055-TSZ] - 5                                          500 Fourth Avenue
                                                                    Seattle, Washington 98104
                                                                    (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 6 of 24



1
            While Le was advancing toward the deputies his fists were clenched. Dkt. 79-6 at
2    p. 13. Corene Bohna, could not see if Le had anything in his hand, but she remarked that
3    he, “acted like he did …The way that he was flailing his arms is like . . . he had something

4    in his hand.” Dkt. 79-9 at p. 3. When Le did not stop or drop anything from his fists,

5    Hernandez heard the deputies yell, “We’re going to tase you.” Dkt. 79-6 at p. 13. Deputy

     Molina could still see Le’s fists clenched with a “pointy object” in his right hand. Dkt. 88
6
     at ¶11. King County Deputy Marty Cotchaleovitch, who was just arriving on the scene,
7
     saw Le charging toward Deputies Molina and Owens, with his arm slashing. Dkt. 79-10
8
     at p. 3. Again, the deputies’ commands to Le did not cause him to stop or hesitate. Dkt.
9    79-2 at p. 12.
10
                      iii.   Deputies Molina and Owens Attempt to Stop Le’s Advance by
11                           Deploying Their Tasers
            As Le moved toward Deputy Molina, the Deputy fired his Taser at Le’s chest. Dkt.
12
     88 at ¶11. The Taser did nothing to stop Le’s advance toward the Deputies. Dkt. 83 at ¶17.
13
     Victim Hernandez saw Le get hit by the Taser but Le kept going. Dkt. 79-6 at p. 13.
14
     Hernandez observed, “So, like, when he was--so he got Tased, and then he wasn’t going
15   down; he was, like – he was yelling. And then they’re, like, Show us your hand. Show us

16   your hand. Then he was, like, coming towards the officers.” Id. at p. 14. Schwiethale also

17   saw that the Taser had no effect on Le. Dkt. 79-2 at p. 12. He observed, “They deploy a

     Taser, which does not dissuade him. He still continues with his arm raised moving
18
     towards them [Officers].” Dkt. 79-22 at p. 3. Bohna described Le when they shot the
19
     Taser, “He just didn’t even act like it touched him but it did. I mean it was hooked to him.
20
     And and he just kept, kept towards ‘em . . . .” Dkt. 79-9 at p. 4.
21          After shooting his Taser, Deputy Molina retreated south, stepping backward and
22   off to Le’s left side to avoid his direct line towards him. Dkt. 88 at ¶12. Le continued

23   toward officers with his right hand raised above his head, moving directly toward

     Deputy Owens. Dkt. 83 at ¶17. With Le now five to seven feet from Deputy Owens,
                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                              CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     [18-cv-00055-TSZ] - 6                                            500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 7 of 24



1
     Owens could see something in his right hand. Fearing that Le was holding a knife,
2    Owens fired his Taser at Le. Id. at ¶18-19. While Le pivoted, he did not stop his advance
3    now towards Deputy Paul and the civilians. Id. at ¶20.

4           Deputy Owens recognized after firing his Taser, that Le was not stopping his

5    advance toward Deputies and the civilian victims, so he began to pull his firearm, to

     shoot. Id. at ¶21. In those moments, Deputy Owens heard gunshots. Id. Officer Molina,
6
     believing that Le posed an immediate threat of death or serious injury to Officer Owens,
7
     other officers at the scene and the nearby civilians, fired his service weapon to stop Le.
8
     Dkt. 88 at ¶13. Le stumbled and fell at Owens’ feet. Id. at ¶22. Three of the bullets struck
9    Le and three bullets struck a nearby house and fence. Dkt. 82 at ¶5. Deputy Paul radioed
10   dispatch that shots were fired at 12:04:56 a.m. Dkt. 84 at ¶14.

11          Over this rapidly evolving event lasting just 105 seconds from deputies

     responding to the victims’ calls for help and Le re-appeared on the scene, his life ended
12
     tragically.
13
            C.     King County Sheriff Deputies Secure Le, Render First Aid, and Begin an
14
                   Investigation into the Knife Attacks and Officer-Involved Shooting
15          After Le fell to the ground, King County Sheriff Deputies Blakeman, Owens,

16   Cotchaleovitch and Paul surrounded him to secure his hands, which were still in fists.

17   Dkt. 79 at ¶23. Deputy Cotchaleovitch noticed that Le still held something in his hand

     after his fall. Dkt. 79-10 at p. 4-5. Deputy Cotchaleovitch was focused on the tip of the
18
     object cupped in Le’s hand, “trying to determine whether it was a nail or an X-Acto knife
19
     or something like that.” Id. at p. 6. Deputy Cotchaleovitch instructed Deputy Owens to
20
     kick it out of Le’s hand before attempting to handcuff Le. Id. at p. 5. Deputy Owens did so
21   and recalls seeing an object that looked like a pen in Le’s right hand. Dkt. 83 at ¶24. The
22   deputies then put Le in handcuffs to secure him while providing medical aid to him. Id..

23   Medics arrived and transported Le to Harborview Medical Center where he was later

     pronounced dead. Dkt. 82 at ¶6. The King County Medical Examiner (Medical Examiner)
                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                               CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     [18-cv-00055-TSZ] - 7                                             500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 8 of 24



1
     took custody of Le’s body on June 14, 2017, after his death at Harborview Medical Center
2    to conduct an autopsy.
3           King County Major Crimes responded to the scene, and Detective Chris Johnson

4    was assigned as the lead detective to conduct the investigations. Dkt. 82 at ¶4. Because Le

5    had no identification at the time of his death, Detective Johnson worked with the Medical

     Examiner and took statements of neighbors to identify him. Id. ¶7. After identifying Le
6
     and notifying his family of his death, Detective Johnson continued his investigation of
7
     both incidents with the help of other King County Major Crimes detectives.
8
            On August 31, 2017, the Medical Examiner released its report on Le’s autopsy.
9    Dkt. 82 at ¶18. The report indicated that the cause of Le’s death was multiple gunshot
10   wounds to the left lateral back, the medial left back and the left wrist sustained in a

11   confrontation with police. Id. A supplemental toxicology report, dated October 24, 2017,

     which was requested by the Medical Examiner to test for the presence of LSD and
12
     Psilocin (associated with mushrooms) confirmed the presence of LSD in Le’s blood at the
13
     time of his death. Id. at ¶20.
14
            Upon completion of his investigation, Detective Chris Johnson forwarded his
15
     criminal investigation to the King County Prosecuting Attorney’s Office Criminal
16   Division for review for charges and for an inquest proceeding. In October 2017, the King

17   County Executive Dow Constantine suspended all inquests pending a review of the

18   inquest process. To date, no final charging decision has been made by Criminal Division

     of the King County Prosecuting Attorney’s Office.
19
            D.      King County Sheriff’s Office Use of Force Review Board Conducts an
20
                    Internal Review of the Force Used by Deputy Molina
21
            The King County Sheriff General Orders Manual states that an internal
22
     department Use of Force Review Board (“Review Board”) is required to conduct an
23
     administrative review when “a member uses force that rises to the level of a serious force

                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                              CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     [18-cv-00055-TSZ] - 8                                            500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 9 of 24



1
     incident,” which includes an intentional firearm discharge. Dkt. 109-17 at p.2. The
2    Review Board is to meet within 45 days after the completion of the criminal investigation
3    or completion of any inquest if held, whichever is later. Id., p.2. The Review Board is

4    charged with answering the following questions:

5
                   (1) If a firearm was used, was it intentional, unintentional;
6                  (2) Was the use of force justified or unjustified, regardless of the tactics or
                       choices leading up to the use of force;
7                  (3) Were the member’s choices leading up to the event sound;
                   (4) Were there reasonable alternatives to the use of force;
8                  (5) Was either inadequate or improper training a contributing factor to the
                       event;
9                  (6) Were policies and procedures followed after the event;
                   (7) Did the use of force involve a policy violation.
10

11   Id. at p.8. It is the Review Board’s responsibility to evaluate information on the events

12   leading up to a serious force incident to determine whether the level of force was

13   appropriate, necessary and within policy. Id. at 2.

            In this case, the inquest process was suspended and no formal decision regarding
14
     the criminal investigation has been made by the King County Prosecuting Attorney. In
15
     November 2017, a new Sheriff was elected for King County, Mitzi Johanknecht. Sheriff
16
     Johanknecht took office on January 2018. In order to be diligent in completing its internal
17   review of this incident, the King County Sheriff’s Office convened a Use of Force Review
18   Board on June 20, 2018 regarding this officer-involved shooting death. Dkt. 109-17 at p.2.

19          For the hearing, the Review Board was comprised of five voting members from

20   patrol, legal, training, and the police union. Dkt. 109-17, at p.3. The Board members
     were provided with “significant information to review prior to convening for its
21
     review” which “included the statement of others on-scene, such as 911 witnesses, other
22
     residents, and another deputy present at the time of the shooting (MPO Paul).” Id. at
23
     p.4. A number of additional specialists in the areas of defensive tactics, crisis training

                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                              CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     [18-cv-00055-TSZ] - 9                                            500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 10 of 24



1
     and tasers attended the hearing and participated. Dkt. 109-17 at p. 3. The Review Board
2    first heard an overview of the criminal investigation from Detective Chris Johnson. Id. at
3    p. 2-5. Sergeant Jason Escobar provided the Administrative Review Team (ART)

4    perspective and recommendations. Id. at p. 3. Deputies Cesar Molina and Tanner Owens

5    each gave their recollections of the events on the night of the shooting. Id. at p. 3; 5-6. All

     of these witnesses were questioned by the voting and non-voting members of the Board.
6
     Id. For this hearing, the Review Board received participation from non-voting experts in
7
     all of the following King County Sheriff Office subject matters: firing range, crisis
8
     intervention training, taser operations, defensive tactics instruction and internal
9    investigations. Id. at p. 3. Also in attendance and participating in the questioning of
10   witnesses was Mr. Rick Fuentes, a representative from the Office of Law Enforcement

11   Oversight (“OLEO). Id. at 3. OLEO is an independent review office established “to hold

     the King County Sheriff’s Office accountable for providing fair and just police services.”
12
     https://www.kingcounty.gov/independent/law-enforcement-oversight.aspx.
13
            After hearing from the presenters and participants, the Review Board voted on
14
     their answers to the seven required questions. Id. at p. 7. The Review Board voted that the
15
     use of a firearm by Deputy Molina was intentional; the use of force was justified under
16   state law and federal constitutional law; Deputy Molina’s choices leading up to the event

17   were sound; that there were no reasonable alternatives to the use of force; inadequate or

18   improper training was not a contributing factor to the event; policies and procedures

     were appropriately followed after the event; and there were no policy violations related
19
     to the use of force. Id. at p. 8-10. In addition, the Undersheriff conducting the Review
20
     Board asked the Board to review and deliberate on the following additional issues which
21
     were of interest to the Sheriff’s Office. Id. at p. 10-11. On these additional issues, the
22   Review Board determined that first aid was rendered and provided to Le appropriately
23   but improvements in the first aid kits were being made; the supervision and command of

                                                                        Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                                CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     [18-cv-00055-TSZ] - 10                                             500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 11 of 24



1
     the scene was within policy; no issues involving communications were identified apart
2    from usual radio communication issues in the Burien area which did not play a role or
3    impact the incident; and regarding equipment issues, some of the Taser evidence left the

4    scene with medics and was unrecovered from the hospital and that Deputy Molina noted

5    that his Taser was an older model and “clunkier” to operate. Id. at p. 10-11. With regard

     to the older model Tasers, the Review Board noted that the King County Sheriff’s Office
6
     had already entered an agreement to upgrade all Tasers and that less-lethal shotguns
7
     have also been introduced into the patrol force. Id. at p. 11. Finally, the Review Board
8
     considered if there were any other issues identified with policies and procedures or if
9    there were any other policy violations not associated with the use of force and the Review
10   Board determined that there were not. Id. at p. 11.

11                                       PROCEDURAL HISTORY

             On January 16, 2018, the personal representative of Tommy Le’s estate, his
12
     grandmother, parents, two aunts and five siblings and step-siblings, filed a Complaint for
13
     Damages for Violation of Civil Rights and under Washington State Law against John
14
     Urquhart, Dow Constantine, King County, King County Sheriff’s Office and King County
15
     Deputy Cesar Molina. Dkt. 1. 1
16           Between April 3, 2018 and May 2018, Plaintiffs amended their Complaints to

17   remove defendants John Urquhart, Dow Constantine and the King County Sheriff’s

18   Office as defendants and to correcting the spelling of King County Deputy Cesar

     Molina’s name. Dkt. 25; 26. On May 30, 2018, Plaintiffs filed their Second Amended
19
     Complaint for Damages. Dkt. 27.
20
             On October 15, 2018, the Court entered a Minute Order dismissing, with prejudice,
21
     Plaintiffs ‘Fourth Cause of Action for Reckless or Negligent Infliction of Emotional
22   Distress and extending expert witness disclosures until mid-December. Dkt. 38.
23
     1
      The City of Burien contracts with King County to provide police services to Burien using King County
     Sheriff’s Office deputies who work out of the Burien Police Department. Dkt. 84 at ¶2.
                                                                             Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                                     CIVIL DIVISION, Litigation Section
                                                                             900 King County Administration Building
     [18-cv-00055-TSZ] - 11                                                  500 Fourth Avenue
                                                                             Seattle, Washington 98104
                                                                             (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 12 of 24



1
            The Court entered an additional Minute Order on February 7, 2019 extending the
2    discovery cutoff in this case to March 14, 2019. Dkt. 58. Then on February 8, 2019, the
3    Court ordered that the jury trial in this case be continued to June 10, 2019 and extended

4    certain other case scheduling dates. Dkt. 63.

5           On February 22, 2019, the parties signed a Stipulation and Order dismissing, with

     prejudice, Plaintiff’s Fifth Cause of Action for Negligent Selection, Training, and
6
     Supervision. Dkt. 64. The Court signed this Stipulation and Order on February 27, 2019.
7
     Dkt. 65.
8
            On March 12, 2019, the parties signed and filed a Stipulation and Order
9    dismissing Julia Nguyen from the case. Dkt. 71.
10          On March 21, 2019, King County moved for summary judgment as to Plaintiffs

11   remaining causes of action against King County which included alleged violations of the

     Fourth and Fourteenth Amendments to the United States Constitution under 42 U.S.C. §
12
     1983; State law claims of negligence; wrongful death and survival action under RCW
13
     4.20.020 and 4.20.046; the tort of outrage; and lastly, respondeat superior. Dkt. 78.
14
     Defendant Cesar Molina also moved for summary judgment on the plaintiffs’ claims and
15
     qualified immunity. Dkt. 87.
16          On April 26, 2019, the court issued a Minute Order regarding the Defendants’

17   motions for summary judgment. Dkt. 148. The court granted Defendants King County

18   and Deputy Cesar Molina’s motions for summary judgment regarding Plaintiffs’ claims

     for wrongful death and Deputy Molina’s claim for summary judgment regarding
19
     plaintiffs’ claim for Outrage. Id. The court denied the Defendants motions for summary
20
     judgment regarding whether Defendant Molina used excessive force in tasering and/or
21
     shooting Le and whether excessive force deprived Le’s parents of a liberty interest in the
22   companionship and society of their son under the 14th Amendment. The court reserved
23   ruling on the issue of qualified immunity for Deputy Molina and on dismissal of King

                                                                     Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                             CIVIL DIVISION, Litigation Section
                                                                     900 King County Administration Building
     [18-cv-00055-TSZ] - 12                                          500 Fourth Avenue
                                                                     Seattle, Washington 98104
                                                                     (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 13 of 24



1
     County on the basis of Monell and dismissal of Plaintiffs’ claim for the tort of Outrage. On
2    May 17, 2019, the court granted King County’s Motion for Summary Judgment regarding
3    the tort of Outrage but denied summary judgment based on Monell liability under

4    Plaintiffs’ ratification theory for violations of the 4th and 14 Amendments. Dkt. 178.

5           Significant motions are pending before the Court, including Defendant Cesar

     Molina’s motion for summary judgment based on qualified immunity and motions in
6
     limine by both parties. Ruling on these motions will likely alter the course of the trial, and
7
     this trial brief may not fully address the issues in light of further court orders.
8

9                                III.   APPLICABLE LEGAL AUTHORITY

10          A.     Municipal Liability Under Section 1983 is limited by Monell

11                 1.      Plaintiffs cannot establish liability against Defendant King
                           County based on a Respondeat Superior theory
12
           The doctrine of respondeat superior “imposes liability on an employer for the
13   torts of an employee who is acting on the employer’s behalf.” Niece v. Elmview Group
14   Home, 131 Wn.2d 39, 929 P.2d at 420 (1997). Respondeat superior, however, “is not an

15   independent cause of action.” Zellmer v. Constantine, No. C10-1288MJP, 2015 WL

16   1611939, at *3 (W.D. Wash. Apr. 9, 2015); Fulbright v. Dayton Sch. Dist. No. 2, No. C13-

     0030TOR, 2013 WL 1497388, at *6 (E.D. Wash. Apr. 10, 2013) (“Respondeat superior ... is
17
     a theory of liability rather than a separate cause of action.”)(citing Hollinger v. Titan
18
     Capital Corp, 914 F.2d 1564, 1576-77 n.28 (9th Cir. 1990)). Liability of a local governing
19
     body can only exist when “action pursuant to official municipal policy of some nature
20   caused a constitutional tort,” and not on the basis of respondeat superior. Monell v.
21   Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978). Local governments cannot be held

22   vicariously liable for their employees’ constitutional violations. Gravelet-Blondin v.

     Shelton, 728 F.3d 1086, 1096 (9th Cir. 2013). As such, Plaintiffs have no basis to assert a
23
     vicarious liability theory against King County for their federal civil rights claims.
                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                               CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     [18-cv-00055-TSZ] - 13                                            500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 14 of 24



1                   2.     Municipal Liability Against King County Can Only Be
                           Established under Monell
2
            A municipality may be liable “when execution of a government’s policy or
3
     custom, whether made by its lawmakers or by those whose edicts or acts may fairly be
4    said to represent official policy, inflicts the injury.” Monell v. Dep’t. of Soc. Serv., 436 U.S.
5    658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Monell liability will only attach if the

6    plaintiff suffered an underlying constitutional violation. See County of Sacramento v.

     Lewis, 523 U.S. 833, 837-8, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998) (no liability where there
7
     is no underlying constitutional right violated); Cooper v. Dupnik, 924 F.2d 1520, 1528 (9th
8
     Cir. 1991) (“If the conduct of the individual officers is not a constitutional violation, then
9
     the fact that the two law enforcement departments condoned such conduct cannot turn it
10
     into one.”). Here, Plaintiffs’ must first prove violations of the 4th and/or 14th
11   Amendments to establish municipality liability under Monell. Further, liability under

12   Monell cannot be imposed by proof of a single incident of unconstitutional activity

13   unless proof of the incident includes proof that it was caused by an existing

     unconstitutional policy, which policy can be attributed to a municipal policymaker.
14
     Sanders v. City of Bakersfield, 2005 WL 6267361.
15
            Municipal liability may arise under § 1983 under three separate ways:
16
                    First, the plaintiff may prove that a city employee committed
17                  the alleged constitutional violation pursuant to a formal
                    governmental policy or a longstanding practice or custom
18                  which constitutes the standard operating procedure of the
                    local government entity. Second, the plaintiff may establish
19                  that the individual who committed the constitutional tort
                    was an official with final policy-making authority and that
20
                    the challenged action itself thus constituted an act of official
21                  governmental policy. Whether a particular official has final
                    policy-making authority is a question of state law. Third, the
22                  plaintiff may prove that an official with final policy-making
                    authority ratified a subordinate’s unconstitutional decision
23                  or action and the basis for it.


                                                                        Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                                CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     [18-cv-00055-TSZ] - 14                                             500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 15 of 24



1
     Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9th Cir. 1992).
2           Plaintiffs here allege municipal liability only under a ratification theory.
3    Municipal liability under this theory of section 1983 attaches only where “a deliberate

4    choice to follow a course of action is made from among various alternatives by the

5    official or officials responsible for establishing final policy with respect to the subject

     matter in question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 483–84 (1986) (plurality
6
     opinion); City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988). The plaintiff must show
7
     that an individual with final policymaking authority ratified a subordinate’s
8
     unconstitutional action, knowing it to be unconstitutional. Jenssen v. County of Fresno,
9    2019 WL 132271 (2019) (citing Gillette v. Delmore, 979 F.2d 1342 (1992)). The policymaker
10   must also approve of the improper or unconstitutional basis for the action in his/her

11   decision. Ellins v. City of Sierra Madre, 710 F.3d 1049 (9th Cir. 2013) (citing Clothier v. Cty.
     of Contra Costa, 591 F.3d 1232, 1253 (9th Cir. 2010)(“As we stated in Gillette, ‘[t]o hold
12
     cities liable under section 1983 whenever policymakers fail to overrule the
13
     unconstitutional discretionary acts of subordinates would simply smuggle respondeat
14
     superior liability into section 1983 law [creating an] end run around Monell.’”)).
15
            In the recent decision of German v. Roberts, 2017 WL 6547472 (W.D. Wash. Dec.
16   22, 2017), the court considered the issue of Monell ratification in the context of an officer

17   involved shooting. Specifically, the court examined whether the decisions of a police

18   department Shooting Review Board and the Police Chief, that a shooting was within the

     Police Department’s use of force policy, amounted to ratification under Monell. The
19
     court in German, like the court in Kanae v. Hodson, 294 F.Supp.2d 1179, 1191-92 (D. Haw.
20
     2003), found that Monell liability under the ratification theory requires “something
21
     more” than “an investigative group accept[ing] an officer’s version over a victim’s
22   differing version” of the circumstances surrounding a shooting. 2017 WL 6547472 at 4
23   (citing Kanae, 294 F.Supp.2d at 1191). The court noted, “[r]atification … generally

                                                                        Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                                CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     [18-cv-00055-TSZ] - 15                                             500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 16 of 24



1
     requires more than acquiescence.” 2017 WL 6547472 at 2 (citing Sheehan v. City & Cty. of
2    San Francisco, 743 F.2d 1211, 1231 (9th Cir. 2014), rev’d on part on other grounds, City & Cty.
3    of San Francisco v. Sheehan, 135 S. Ct. 1765 (2015)). In finding that Monell liability was not

4    established, the German court stated that in reviewing the decision of the Review Board

5    and the Chief of Police it could not conclude that either made “a conscious affirmative

     decision to ratify the unconstitutional conduct in question,” or that either “conducted
6
     the internal investigation, or previous investigation, in a way that signaled to officers
7
     that they could ‘get away with anything.’” 2017 WL 6547472 at 4 (citing Larez v. City of
8
     Los Angeles, 946 F.2d 630 (9th Cir. 1991).
9           With regard to determining whether the internal investigation into the shooting
10   was “flawed,” the German court noted that the shooting review board considered

11   numerous reports, some of which supported the officer’s account and some of which

     created factual questions. Id. However, the court stated that “[i]n reaching its decision to
12
     believe [the officer’s] description of the shooting, the review board neither
13
     unreasonably relied on any particular unbelievable evidence nor disregarded any
14
     compelling evidence.” Id. (citing Larez v. City of Los Angeles, 946 F.2d 630 (9th Cir. 1991)).
15
     The court also noted that the City had “no history of ignoring unfavorable evidence
16   over credible allegations.” Id. Because the court found that the review board and the

17   Chief of Police had relied upon the factual account of the officer to determine the

18   shooting was within the City’s use of force policy and because plaintiff failed to present

     material evidence showing the internal investigation was genuinely flawed, the court in
19
     German granted the City’s motion for summary judgment. Id. at 4-5.
20
            To prevail on their ratification theory here, Plaintiffs will need to present
21
     evidence that the King County Sheriff and Review Board either made a conscious
22   affirmative decision to ratify the alleged unconstitutional conduct and the basis for it or
23   that either the Use of Force Review Board investigation, or earlier investigation, was so

                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                              CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     [18-cv-00055-TSZ] - 16                                           500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 17 of 24



1
     flawed as to signaled to officers that they could “get away with anything.” Id. Plaintiffs’
2    claims will prove to be both factually lacking and legally insufficient.
3           While plaintiffs assert that ratification is demonstrated because Deputy Molina

4    was not disciplined following the shooting and instead received a paid promotion, the

5    undisputed evidence is Deputy Molina was not promoted to detective after the

     incident, but that he received a slight pay raise because he was assigned to work on an
6
     undercover operation requiring a Spanish–speaking deputy. Dkt. 140 at ¶3-5. The Ninth
7
     Circuit is clear that a single failure to discipline does not rise to the level of ratification.
8
     Haugen v. Brosseau, 339 F.3d 857, 875 (2003) rev’d on other grounds, 543 U.S. 194 2004
9    (2004). See Santiago v. Fenton, 891 F.2d 373, 382 (1st Cir. 1989) (“we cannot hold that the
10   failure of a police department to discipline in a specific instance is an adequate basis for

11   municipal liability”).

            Further, while Plaintiffs assert that the KCSO Use of Force Review Board hearing
12
     was a “sham” investigation sufficient to establish ratification due to its lack of
13
     thoroughness in reviewing statements from neighbors not at the scene or from the
14
     former sheriff or by failing to clearly note the location of Le’s gunshot wounds, these
15
     assertions are inaccurate and fail to rise to the level of showing that the internal
16   investigation or previous investigations were conducted in a way that signaled to

17   officers that they could get away with anything. Plaintiffs have no evidence that the

18   KCSO Review Board unreasonably relied on any particular unbelievable evidence nor

     did it disregard any compelling evidence during its investigative review so as to impose
19
     liability under Monell. See 2017 WL 6547472 at 4 (citing Larez, 946 F.2d at 647 (Monell
20
     liability established when an internal investigation expressly relied on a factual account
21
     from an officer who was not present and the “investigation contained holes and
22   inconsistencies that should have been visible to any reasonable police
23   administrator.”)(emphasis added). Plaintiffs also cannot establish a history of ignoring

                                                                        Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                                CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     [18-cv-00055-TSZ] - 17                                             500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 18 of 24



1
     unfavorable evidence over credible allegations such that a history of flawed
2    investigations makes it “almost impossible for a police officer to suffer discipline as a
3    result of a complaint lodged by a citizen.” See id.

4           The KCSO Use of Force Review Board investigation and hearing in this case was

5    similar to the type of review undertaken and approved by the courts in German and

     Kanae. The Use of Force Board was chaired by KCSO Undersheriff Scott Sommers and
6
     consisted of 5 additional voting members from patrol, legal, training, and the police
7
     union. Dkt. 109-17 at p. 2-3. None of the voting members on the Board were involved in
8
     the shooting. 2 Dkt. 139 at ¶4. In addition to the 6 voting members, 15 non-voting
9    members were present to hear and question witnesses including a representative from
10   the Office of Law Enforcement Oversight. Dkt. 109-17 at p. 3; Dkt. 139 at ¶5. All of these

11   members were present for all of the presentations. Dkt. 109-17 at p. 3; Dkt. 139 at ¶6 (i)-

     (ii). Deputy Molina, who testified regarding his recollection of events, also did not work
12
     in either Detective Johnson’s or Sergeant Escobar’s units at the time of the review nor
13
     were they supervised by either at the time of the review. Dkt. 140 at ¶6.
14
            Following the presentations and the discussion at the Use of Force Review
15
     hearing, the Board considered all seven questions it was required to answer as set out in
16   the KCSO General Orders Manual. Dkt. 109-17 at p. 8-10; Dkt. 139 at ¶8. For purposes of

17   the seven questions, the Board was allowed to consider only the information that

18   Deputy Molina knew prior to and at the time of the shooting in order to determine the

     reasonableness of the Deputy’s actions at the time of the shooting. Dkt. 109-17 at p. 7-10;
19
     Dkt. 139 at ¶8. One of the issues discussed by the Review Board was whether there
20
     were reasonable alternatives to the use of force such as “O.C. Spray, control holds and
21

22   2
      The composition of the Use of Force Review Board here stands in contrast to the Review Board in
     Thomas v. Cannon, 2017 WL 2289082, at *12-13 (W.D. Wash. May 25, 2017). In Thomas, an individually
23   named defendant, who was a SWAT commander at the scene of the shooting was also the leader of the
     Use of Force Review Board that approved of the shooting. This same SWAT commander was also
     designated as the final policymaking decision-maker for the Police Department for the incident.
                                                                          Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                                  CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     [18-cv-00055-TSZ] - 18                                               500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 19 of 24



1
     other defensive take-downs.” Dkt. 109-17 at p. 8-9; Dkt. 139 at ¶8. Only after the Review
2    Board had read and heard all the information presented to it, did they determine based
3    on the information presented that the use of force was justified. Dkt. 109-17 at p. 8-10;

4    Dkt. 139 at ¶8. In sum, the Use of Force Review Board considered information

5    regarding the shooting from many different sources, from differing perspectives, and all

     Review Board members, both voting and non-voting members, were encouraged to ask
6
     questions. In fact, the representative from the independent law enforcement oversight
7
     office was an active participant in the hearing. Dkt. 139 at ¶7; Dkt. 169-16 at p. 3-6.
8
            While Plaintiffs’ will provide the testimony of one expert to question the
9    thoroughness of the Use of Force Review Board, even if one accepts all of his criticisms
10   directed at the KCSO Use of Force Review Board investigation, plaintiffs cannot

11   establish that the investigation was sufficiently flawed to “signal to officers that they

     could get away with anything” so as to establish Monell liability. Simply put, plaintiffs’
12
     theory of ratification is not the law:
13

14                 The law does not say that every failure to discipline an
                   officer who has shot someone is evidence of a “whitewash”
15                 policy or some other policy of “sham” investigations. The
                   law does not say that, whenever an investigative group
16
                   accepts an officer’s version over a victim’s differing version,
17                 this acceptance establishes a policy for which a municipality
                   may be held under § 1983. If that were the law, counties
18                 might as well never conduct internal investigations and
                   might as well always admit liability. But that is not the law.
19                 The law clearly requires “something more.” As Kanae
                   presents nothing more than the failure to discipline Hodson,
20                 the County is entitled to summary judgment on Kanae’s §
                   1983 ratification claim.
21

22   Kanae at 1191. The same rationale holds true in this case, at trial Plaintiff will be unable

     to establish Monell liablity.
23


                                                                     Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                             CIVIL DIVISION, Litigation Section
                                                                     900 King County Administration Building
     [18-cv-00055-TSZ] - 19                                          500 Fourth Avenue
                                                                     Seattle, Washington 98104
                                                                     (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 20 of 24



1
        B. Plaintiffs’ Fourth and Fourteenth Amendment Claims
2           Plaintiff Bao Xuyen Le, as Personal Representative of the Estate of Tommy Le, and
3    Le’s parents allege that all the defendants are liable for the deprivation of Le’s civil rights

4    under the Fourth and Fourteenth Amendments. Dkt. 27 at p. 19, lines 17-20.

5           The Ninth Circuit has recognized that parents have a Fourteenth Amendment

     liberty interest in the companionship and society of their children, however, the
6
     standard that a plaintiff must satisfy to establish a due process violation under the
7
     Fourteenth Amendment is higher than the standard for excessive force claim under the
8
     Fourth Amendment. Whereas an alleged Fourth Amendment violation is evaluated
9    under a reasonableness standard, Ohio v. Robinette, 519 U.S. 33, 34 (1996), “the Due
10   Process Clause is violated by executive action only when it can be properly

11   characterized as arbitrary, or conscience shocking, in a constitutional sense. County Of

     Sacramento v. Lewis, 523 U.S. 833, 846, (1998).
12
           The standard of culpability for a due process right to a familial association claim
13
     is whether the officer’s conduct “shocks the conscience.” Porter v. Osborn, 546 F.3d 1131,
14
     1137 (9th Cir 2008). To show that an officer’s conduct “shocks the conscience, “a plaintiff
15
     must demonstrate that the officer “acted with deliberate indifference,” or with a
16   “purpose to harm … that was unrelated to legitimate law enforcement objectives,”

17   which is a more demanding showing.” Id. at 1137. The deliberate indifference standard,

18   “a[s] the very term ‘deliberate indifference’ implies,” applies “only when actual

     deliberation is practical.” Lewis at 523 U.S. 833, 851 (1998).
19
           In determining whether excessive force shocks the conscience, the court must first
20
     ask “whether the circumstances are such that actual deliberation [by the officer] is
21
     practical.” Porter, 546 F.3d at 1137 (quoting Moreland v. Las Vegas Metro Police Dep’t, 159
22   F.3d 365, 372 (9th Cir. 1998). Where actual deliberation is practical, then an officer’s
23   “deliberate indifference” may suffice to shock the conscience. Id. “On the other hand,

                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                               CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     [18-cv-00055-TSZ] - 20                                            500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 21 of 24



1
     where a law enforcement officer makes a snap judgment, because of an escalating
2    situation, his conduct may only be found to shock the conscience if he acts with a
3    purpose to harm unrelated to legitimate law enforcement objectives.” Wilkson v. Torres,

4    610 F.3d 546, 554 (9th Cir. 2010). 3

5           In Porter, the court found that actual deliberation was not practical where a five-

     minute altercation between the officers and the victim evolved quickly and forced the
6
     officers to make “repeated split-second decisions.” Porter, 546 F.3d at 1139. The court
7
     noted “deliberation” should not be interpreted in the narrow, technical sense, reasoning
8
     that the Supreme Court had rejected the deliberate indifference standard even in cases
9    where an officer giving chase could have deliberated while pursuing the suspect. Id. at
10   1139-1140. Instead the heightened purpose-to-harm standard applies where a suspect’s

11   evasive actions force the officers to react quickly. Id. at 1140.

            The uncontroverted facts in this case demand application of the purpose-to-harm
12
     standard. The rapidly-evolving incident between Le and Deputy Molina lasted
13
     approximately 105 seconds—less than 2 minutes. Dkt. 88 at ¶8. Within seconds after
14
     Deputy Molina’s arrival at the scene, Le re-appeared at the crime scene. Id. at ¶10. The
15
     situation rapidly escalated from Deputy Molina’s use of various levels of non-deadly
16   force, such as verbal commands and his Taser, to the need to deploy his service weapon

17   all in less than a minute. Id. at ¶11. Deputy Molina said there was little time between

18   when he first directed Le to the ground and when shots were fired due to Le continuing

     advance at Deputies and civilians. Id. at ¶19.
19
            The deputies’ conduct can only be found to shock the conscience if they acted
20
     with a purpose to harm unrelated to legitimate law enforcement objectives. There is no
21
     evidence of conduct by the deputies that shocks the conscience. The deputies were
22   informed that Le was armed, had attacked others, and was a possible “220” or
23
     3
       An example of a purpose-to-harm might be found where an officer uses force to “teach him a lesson” to
     a suspect or “get even.” Porter at 1140.
                                                                            Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                                    CIVIL DIVISION, Litigation Section
                                                                            900 King County Administration Building
     [18-cv-00055-TSZ] - 21                                                 500 Fourth Avenue
                                                                            Seattle, Washington 98104
                                                                            (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 22 of 24



1
     individual in mental crisis. Deputy Molina initially used minimal force to attempt to
2    restrain Le which was unsuccessful, then non-deadly force with a Taser, which was also
3    unsuccessful, before he finally resorted to deadly force as Le closed in on the Deputies

4    and victims he had originally attacked. Le’s parents and personal representative cannot

5    establish a substantive due process claim under the purpose-to-harm standard.

6           C.     Cumulative Evidence of Plaintiff’s Damages

7           FRE 403 provides that the court may exclude otherwise relevant evidence if its

8    probative value is substantially outweighed by a danger of an undue delay, a waste of

9    time, or a needless presentation of cumulative evidence. FRE 403. It is well settled that a

10   court’s decision to admit or exclude evidence under FRE 403 is entitled to “considerable
11
     deference.” McEuin v. Crown Equipment Corp., 328 F.3d 1028, 1035 (9th Cir. 2003) (citations
12
     omitted).
13
            The Plaintiffs have listed an expert witness as well as many family members and
14
     four of Le’s high school teachers as witnesses to testify about the extent of plaintiffs’
15
     damages. While it is anticipated that the Court will permit an appropriate number of
16
     family and teachers on the issue of damages, it seems likely that all of these witnesses will
17
     be unnecessarily cumulative and of little additional probative value, particularly in light of
18

19   the testimony of Plaintiffs’ damage expert. Defendants accordingly request that Plaintiffs’

20   presentation on the issue of damages be limited accordingly, or, in the alternative, that

21   Plaintiffs’ provide an offer of proof to the Court as to the importance and uniqueness of

22   each witness’ testimony.

23


                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                               CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     [18-cv-00055-TSZ] - 22                                            500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
          Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 23 of 24



1         DATED this 22nd day of May, 2019 at Seattle, Washington.

2
                                          DANIEL T. SATTERBERG
3
                                          King County Prosecuting Attorney
4

5                                         /s/Kathy Van Olst
                                          DANIEL KINERK, WSBA #13537
6                                         KATHY VAN OLST, WSBA #21186
                                          Senior Deputy Prosecuting Attorney
7                                         Attorney for King County Defendants
                                          King County Prosecuting Attorney
8                                         500 Fourth Avenue, Suite 900
                                          Seattle, WA. 98104
9                                         (206) 296-8820 Fax (206) 296-8819
                                          dan.kinerk@kingcounty.gov
10
                                          kathy.vanolst@kingcounty.gov
11

12

13

14

15

16

17

18

19

20

21

22

23


                                                             Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                     CIVIL DIVISION, Litigation Section
                                                             900 King County Administration Building
     [18-cv-00055-TSZ] - 23                                  500 Fourth Avenue
                                                             Seattle, Washington 98104
                                                             (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-00055-TSZ Document 179 Filed 05/22/19 Page 24 of 24



1                                   CERTIFICATE OF SERVICE

2           I hereby certify that on May 22nd, 2019, I electronically filed the foregoing

3    document(s) with the Clerk of the Court using the CM/ECF System which will send
4
     notification of such filing to the following participants:
5

6                                      Jeffrey M Campiche
                                         Philip G. Arnold
7                                     Attorneys for Plaintiff
                                   CAMPICHE ARNOLD PLLC
8                                   1201 Third Ave, Suite 3810
                                        Seattle, WA 98101
9                                          (206) 281-9000
                                 jcampiche@campichearnold.com
10                                parnold@campichearnold.com

11                                    Timothy R. Gosselin
                                 GOSSELIN LAW OFFICE, PLLC
12                                1901 Jefferson Ave., Suite 304
                                       Tacoma, WA 98402
13
                                           253-627-0684
                                   tim@gosselinlawoffice.com
14

15
            I declare under penalty of perjury under the laws of the United States and the
16
     State of Washington that the foregoing is true and correct.
17

18               DATED this 22nd day of May, 2019 at Seattle, Washington.

19

20
                                                s/Angela Lindsey________________________
21                                              ANGELA LINDSEY
                                                Legal Secretary
22                                              King County Prosecuting Attorney's Office

23


                                                                    Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S TRIAL BRIEF                            CIVIL DIVISION, Litigation Section
                                                                    900 King County Administration Building
     [18-cv-00055-TSZ] - 24                                         500 Fourth Avenue
                                                                    Seattle, Washington 98104
                                                                    (206) 296-0430 Fax (206) 296-8819
